1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TAMMY MCKAUGHAN,                                  )   Case No.: 1:19-cv-0849 JLT
                                                       )
12                  Plaintiff,                         )   ORDER GRANTING PLAINTIFF’S MOTIONS
                                                       )   TO PROCEED IN FORMA PAUPERIS
13          v.                                         )   (Doc. 2)
                                                       )
14   COMMISSIONER OF SOCIAL SECURITY,                  )   ORDER DIRECTING CLERK TO ISSUE
                                                       )   SUMMONS, SOCIAL SECURITY CASE
15                  Defendant.                         )   DOCUMENTS, AND SCHEDULING ORDER
                                                       )
16                                                     )   ORDER DIRECTING SERVICE OF THE
                                                       )   COMPLAINT
17
18          Tammy McKaughan seeks to proceed in forma pauperis with an action for judicial review of
19   the administrative decision denying an application for Social Security benefits. Pending before the
20   Court are the complaint and the motion to proceed in forma pauperis. (Docs. 1, 2) For the following
21   reasons, the Court finds service of the complaint is appropriate.
22   I.     Proceeding in forma pauperis
23          The Court may authorize the commencement of an action without prepayment of fees “by a
24   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
25   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). The Court
26   reviewed the financial status affidavit (Doc. 3), and finds the requirements of 28 U.S.C. § 1915(a) are
27   satisfied. Therefore, Plaintiff’s request to proceed in forma pauperis is GRANTED.
28   ///

                                                           1
1    II.    Screening Requirement

2           When an individual seeks to proceed in forma pauperis, the Court is required to review the

3    complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

4    fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

5    who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2). A plaintiff’s claim

6    is frivolous “when the facts alleged rise to the level of the irrational or the wholly incredible, whether or

7    not there are judicially noticeable facts available to contradict them.” Denton v. Hernandez, 504 U.S.

8    25, 32-33 (1992).

9    III.   Pleading Standards

10          General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

11   pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

12   claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

13   include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a). A complaint must

14   give fair notice and state the elements of the plaintiff’s claim in a plain and succinct manner. Jones v.

15   Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The Supreme Court noted,

16          Rule 8 does not require detailed factual allegations, but it demands more than an
            unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
17          labels and conclusions or a formulaic recitation of the elements of a cause of action will
            not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
18          factual enhancement.

19   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

20   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

21   268 (9th Cir. 1982). The Court clarified further,

22          [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
            to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
23          the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. [Citation]. The
24          plausibility standard is not akin to a “probability requirement,” but it asks for more than
            a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
25          pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
            the line between possibility and plausibility of ‘entitlement to relief.’
26
27   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

28   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

                                                          2
1    conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

2    complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

3    203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

4    IV.    Discussion and Analysis

5           Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

6    benefits. (Doc. 1) The Court may have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides:

7           Any individual, after any final decision of the Commissioner made after a hearing to
            which he was a party, irrespective of the amount in controversy, may obtain a review of
8           such decision by a civil action commenced within sixty days after the mailing to him of
            such decision or within such further time as the Commissioner may allow. Such action
9           shall be brought in the district court of the United States for the judicial district in
            which the plaintiff resides, or has his principal place of business . . . The court shall
10          have power to enter, upon the pleadings and transcript of the record, a judgment
            affirming, modifying, or reversing the decision of the Commissioner of Social Security,
11          with or without remanding the cause for a rehearing.

12   Id. Except as provided by statute, “[n]o findings of fact or decision of the Commissioner shall be

13   reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. § 405(h). These regulations

14   “operate as a statute of limitations setting the time period in which a claimant may appeal a final

15   decision of the Commissioner.” Berrigan v. Astrue, 2010 U.S. Dist. LEXIS 115390, at * 4-5 (E.D. Cal.

16   Oct. 29, 2010) (citing Bowen v. City of New York, 476 U.S. 467, 479 (1986); Matthews v. Eldridge, 424

17   U.S. 319, 328 n. 9 (1976)). The time limit is a condition on the waiver of sovereign immunity, and it

18   must be strictly construed. Id.

19          Plaintiff alleges the Appeals Council denied a request for review of the decision denying

20   benefits on April 25, 2019, at which time the decision of the administrative law judge became the final

21   decision of the Commissioner. (Doc. 1 at 2) Plaintiff’s request for judicial review was due no later

22   than June 30, 2019. See 42 U.S.C. §405(g) Because Plaintiff initiated this action on June 13, 2019, his

23   request for judicial review of the decision is timely.

24   V.     Conclusion and Order

25          Plaintiff’s complaint states a cognizable claim for review of the administrative decision denying

26   Social Security benefits. Based upon the foregoing, the Court ORDERS:

27          1.      Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;

28          2.      The Clerk of Court is DIRECTED to issue summons as to the defendant, Nancy

                                                          3
1               Berryhill, Acting Commissioner of Social Security;

2         3.    The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

3               Documents, including the Scheduling Order, Order regarding Consent, the Consent

4               Form, and USM-285 Forms; and

5         4.    The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and this

6               order upon the defendant as directed by Plaintiff in the USM Forms.

7
8    IT IS SO ORDERED.

9      Dated:   June 20, 2019                            /s/ Jennifer L. Thurston
10                                                UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
